El Juez Asooiad'o Se. Aldbey,
emitió la opinión del tribunal.
El apelante fnndó sn petición de habeas corpus, presen-tada en la Corte de Distrito de Gnayama en qne el manda-miento de arresto, por el qne estaba detenido, contenía cier-tos defectos y en qne no existía cansa probable para sn prisión.
El anto fné librado y recayó la siguiente resolución;
“Señalado el día de hoy para la vista de este habeas -corpus, com-parecieron las partes debidamente representadas. De las admisio-nes hechas por el acusado, por su abogado defensor en cuanto a he-chos que estima probados y de la prueba del Fiscal, aparece que este acusado se encuentra actualmente cumpliendo sentencia en la cárcel de distrito, por sentencia de esta corte de distrito; y, por con-siguiente, como' el habeas corpus que se presenta tiene por único ob-jeto obtener la excarcelación del acusado, la cual no puede conce-derse porque este acusado está cumpliendo sentencia, extinguiendo una condena, la corte entiende que el habeas corpus carece de efecto legal, que no lleva a ningún fin práctico, y por tanto, la corte lo de-sestima de plano.”
Interpuesta apelación contra ella por el solicitante Isa-belino de Jesús (a) “El Indio” no ha presentado ante esta Corte Suprema aleg’ato escrito ni oral.
En vista de la resolución del juez inferior, negando la petición por carecer de fin práctico, toda vez qne el peticiona-rio estaba cumpliendo condena, entendemos qne tal condena es por el delito que motivó el mandamiento de arresto qne Isa-belino de Jesús estimó ser defectuoso.
Como por sn condena quedó sin efecto el mandamiento de arresto, qne es objeto de la petición de habeas corpus, es ocioso qne resolvamos si adolecía de defectos que dieran como resultado su libertad toda vez que ahora no está detenido por ese mandamiento.
Tampoco podríamos revocar la resolución apelada porque, no apareciendo en los autos que se nos han presentado para resolver la apelación las admisiones del acusado, hechas por *795su abogado y lo que constaba de la prueba del Fiscal, no es-tamos en la misma situación que el juez inferior cuando re-solvió la solicitud. *
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.